           Case 1:20-cv-00705-CCC Document 9 Filed 05/08/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MOMAR NDIR,                                :   CIVIL ACTION NO. 1:20-CV-705
                                           :
                    Petitioner             :   (Chief Judge Conner)
                                           :
              v.                           :
                                           :
CLAIR DOLL, Warden,                        :
                                           :
                    Respondent             :

                                       ORDER

      AND NOW, this 8th day of May, 2020, upon consideration of petitioner

Momar Ndir’s petition (Doc. 1) for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, and for the reasons set forth in the accompanying memorandum, it is

hereby ORDERED that:

      1.      Ndir’s petition (Doc. 1) for writ of habeas corpus pursuant to 28 U.S.C.
              § 2241 is DENIED.

      2.      The Clerk of Court shall CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
